DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 should be amended as follows:
7. (Proposed Amendments) A computed tomography (CT) imaging detector comprising: 
a combined detector, which comprises: 
an X-ray radiation detector, comprising: 
an X-ray anti-scatter grid, 
wherein the X-ray anti-scatter grid is disposed along the gamma radiation receiving direction and on an opposite side of the X-ray scintillator array to the gamma radiation detector; 
an X- ray radiation detector comprising either: 
an X-ray scintillator array comprising a plurality of second scintillator elements for generating second scintillation light in response to received X-ray quanta; (claim 5)
a second photodetector array for detecting the second scintillation light; 
wherein the second photodetector array is in optical communication with the plurality of second scintillator elements for detecting the second scintillation light; and 
wherein the X-ray scintillator array and the second photodetector array are arranged in a stacked configuration along the gamma radiation receiving direction; or 
an array of direct-conversion X-ray detector elements; wherein each direct-conversion X-ray detector element of the array of direct-PCIP. 19465Attorney Docket No. 2016P01387WOUSconversion X-ray detector elements is configured to generate electrical signals in response to received X-ray quanta; 
a gamma scintillator array comprising a plurality of first scintillator elements for generating first scintillation light in response to received gamma quanta; 
an optical modulator; and 
a first photodetector array for detecting the first scintillation light generated by the gamma scintillator array; 
wherein the gamma scintillator array, the optical modulator, and the first photodetector array are arranged in a stacked configuration along a gamma radiation receiving direction; and 
wherein the optical modulator is disposed between the gamma scintillator array and the first photodetector array for modulating a transmission of the first scintillation light between the gamma scintillator array and the first photodetector array; 
wherein the optical modulator comprises at least one optical modulator pixel, the at least one optical modulator pixel having a cross sectional area in a plane that is perpendicular to the gamma radiation receiving direction; 
wherein the first photodetector array comprises a plurality of photodetector pixels, each photodetector pixel of the plurality of photodetector pixels having a cross sectional area in the plane that is perpendicular to the gamma radiation receiving direction; 
wherein a cross sectional area of each optical modulator pixel of the at least one optical modulator pixel is greater than or equal to a cross sectional area of each photodetector pixel of the plurality of photodetector pixels; and 
wherein the X-ray radiation detector is disposed along the gamma radiation receiving direction and on an opposite side of the gamma scintillator array to the first photodetector array.
Appropriate correction is required.
Claims 8, 9, and 15-19 are objected to because of the following informalities:  
Claim 8 should be amended as follows:
8. (Proposed Amendments) An imaging arrangement comprising: 
a combined detector, comprising: 
a gamma radiation detector, comprising: 
a gamma scintillator array comprising a plurality of first scintillator elements for generating first scintillation light in response to received gamma quanta; 
an optical modulator; and 
a first photodetector array for detecting the first scintillation light PCIP.19466Attorney Docket No. 2016P01387WOUSgenerated by the gamma scintillator array; 
wherein the gamma scintillator array, the optical modulator, and the first photodetector array are arranged in a stacked configuration along a gamma radiation receiving direction; wherein the optical modulator is disposed between the gamma scintillator array and the first photodetector array for modulating a transmission of the first scintillation light between the gamma scintillator array and the first photodetector array; 
wherein the optical modulator comprises at least one optical modulator pixel, the at least one optical modulator pixel having a cross sectional area in a plane that is perpendicular to the gamma radiation receiving direction; 
wherein the first photodetector array comprises a plurality of photodetector pixels, each photodetector pixel of the plurality of photodetector pixels having a cross sectional area in the plane that is perpendicular to the gamma radiation receiving direction; and
wherein a cross sectional area of each optical modulator pixel of the at least one optical modulator pixel is greater than or equal to a cross sectional area of each photodetector pixel of the plurality of photodetector pixels; and 
an X-ray radiation detector, (a rearrangement to show individual components)
wherein the X-ray radiation detector is disposed along the gamma radiation receiving direction and on an opposite side of the gamma scintillator array to the first photodetector array; 
an X-ray source; and 
a processor, 
wherein the processor is in communication with the X-ray source and the optical modulator, and is configured to control a transmission of the optical modulator in a synchronization with an emission of X-ray radiation from the X-ray source. 
Appropriate correction is required.
Claims 10, 11, and 20 are objected to because of the following informalities:  
Claim 10 should be amended as follows:
10. (Proposed Amendments) An imaging configuration, comprising: 
a gamma radiation detector; 
an X-ray source; 
an X-ray radiation detector; and (claim 8)
a processor; 
wherein the gamma radiation detector comprising: 
a gamma scintillator array comprising a plurality of first scintillator elements for generating first scintillation light in response to received gamma quanta; 
an optical modulator; and 
a first photodetector array for detecting the first scintillation light generated by the gamma scintillator array; 
wherein the gamma scintillator array, the optical modulator, and the first photodetector array are arranged in a stacked configuration along a gamma radiation receiving direction; 
wherein the optical modulator is disposed between the gamma scintillator array and the first photodetector array for modulating a transmission of the first scintillation light between the gamma scintillator array and the first photodetector array; 
wherein the optical modulator comprises at least one optical modulator pixel, the at least one optical modulator pixel having a cross sectional area in a plane that is perpendicular to the gamma radiation receiving direction; 
wherein the first photodetector array comprises a plurality of photodetector pixels, each photodetector pixel of the plurality of photodetector pixels having a cross sectional area in the plane that is perpendicular to the gamma radiation receiving direction; 
wherein a cross sectional area of each optical modulator pixel of the at least one optical modulator pixel is greater than or equal to a cross sectional area of each photodetector pixel of the plurality of photodetector pixels; (claims 1 and 8)PCIP.19468Attorney Docket No. 2016P01387WOUS

wherein the X-ray source and X-ray radiation detector define a field of view; 
wherein the gamma radiation detector is positioned relative to the X-ray radiation detector for generating gamma image data from a region that at least partially overlaps with the field of view; and 
wherein the processor is in communication with the X-ray source and the optical modulator, and is configured to control a transmission of the optical modulator in a synchronization with an emission of X-ray radiation from the X-ray source.
Appropriate correction is required.




Applicant is advised that should claim 6 be found allowable, claim 7 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 6, and 7 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites a limitation “the gamma radiation detector” in line 6, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 1 previously recites a limitation “a gamma scintillator array” in line 3.  It is unclear whether the combined detector further comprises a gamma radiation detector.
Claim 6 recites a limitation “the gamma radiation detector” in lines 4-5, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 1 previously recites a limitation “a gamma scintillator array” in line 3.  It is unclear whether the combined detector further comprises a gamma radiation detector.

Claim 7 recites a limitation “the gamma radiation receiving direction” in lines 4 and 12, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 7 recites a limitation “the X-ray scintillator array” in line 5, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 7 recites a limitation “the gamma radiation detector” in line 5, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim. It is unclear whether the combined detector comprises a gamma radiation detector.  See claims 8 and 10.
Claim 7 recites a limitation “the X-ray scintillator array and the second photodetector array are arranged in a stacked configuration along the gamma radiation receiving direction” in lines 10-12, which renders the claim indefinite.  Since the X-ray scintillator array comprises the second photodetector array, the X-ray scintillator array and the second photodetector array are not two different entities.  Perhaps the X-ray scintillator array should be the plurality of second scintillator elements.

Allowable Subject Matter
Claims 1, 3-5, and 12-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 1 and 3-5, Wieczorek et al. (U. S. Patent No. 10,448,909 B2) disclosed a combined detector that comprises: 
an X-ray radiation detector (111, 112, 113); 
a gamma scintillator array comprising a plurality of first scintillator elements (114) for generating first scintillation light in response to received gamma quanta; and
a first photodetector array (115) for detecting the first scintillation light generated by the gamma scintillator array; 
wherein the first photodetector array comprises a plurality of photodetector pixels, each photodetector pixel of the plurality of photodetector pixels having a cross sectional area in the plane that is perpendicular to a gamma radiation receiving direction, and
wherein the X-ray radiation detector is disposed along the gamma radiation receiving direction and on an opposite side of the gamma scintillator array to the first photodetector array.
However, the prior art failed to disclose or fairly suggested a combined detector as claimed.

With respect to claims 8, 9, and 15-19, Wieczorek et al. (U. S. Patent No. 10,448,909 B2) disclosed an imaging arrangement that comprises: 
a combined detector (110), comprising: 
a gamma radiation detector, comprising: 
a gamma scintillator array comprising a plurality of first scintillator elements (114) for generating first scintillation light in response to received gamma quanta; and
a first photodetector array (115) for detecting the first scintillation light generated by the gamma scintillator array,
wherein the first photodetector array comprises a plurality of photodetector pixels, each photodetector pixel of the plurality of photodetector pixels having a cross sectional area in the plane that is perpendicular to the gamma radiation receiving direction;
an X-ray radiation detector (111, 112, 113), 
wherein the X-ray radiation detector is disposed along a gamma radiation receiving direction and on an opposite side of the gamma scintillator array to the first photodetector array; and
an X-ray source.
However, the prior art failed to disclose or fairly suggested an imaging arrangement as claimed.

With respect to claims 10 and 20, Wieczorek et al. (U. S. Patent No. 10,448,909 B2) disclosed an imaging configuration that comprises: 
a gamma radiation detector; 
an X-ray source; 
an X-ray radiation detector (111, 112, 113); and 
wherein the gamma radiation detector comprising: 
a gamma scintillator array comprising a plurality of first scintillator elements (114) for generating first scintillation light in response to received gamma quanta; and
a first photodetector array (115) for detecting the first scintillation light generated by the gamma scintillator array;
wherein the first photodetector array comprises a plurality of photodetector pixels, each photodetector pixel of the plurality of photodetector pixels having a cross sectional area in the plane that is perpendicular to the gamma radiation receiving direction; 
wherein the X-ray source and X-ray radiation detector define a field of view; and
wherein the gamma radiation detector is positioned relative to the X-ray radiation detector for generating gamma image data from a region that at least partially overlaps with the field of view.
However, the prior art failed to disclose or fairly suggested an imaging configuration as claimed.

Response to Amendment
Applicant’s amendments filed 02 August 2022 with respect to claims 10, 11, and 20 have been fully considered.  The objection of claims 10, 11, and 20 has been withdrawn.
Applicant’s amendments filed 02 August 2022 with respect to claim 7 have been fully considered.  The rejection of claim 7 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884